PER CURIAM.
Motion of respondent to dismiss appellant’s appeal from an order of the court below dismissing his *824proceedings for a new trial. The only answer to the motion is that the judge of the lower court had refused to settle a bill of exceptions on said motion-, and that a proceeding in mandamus was pending in this court to compel the settlement of said bill. Judgment, however, was this day rendered in said mandamus proceeding denying the writ. Such judgment disposes of the only defense to the present motion: See Kowalsky v. Kerrigan, 134 Cal. 590, 66 Pac. 850.
The motion is granted and the appeal is dismissed.